USCA4 Appeal: 21-2153      Doc: 8        Filed: 03/09/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2153


        NA’STARJA SAUNDERS,

                            Plaintiff - Appellant,

                     v.

        COMMISSIONER OF SOCIAL SECURITY; KILOLO KIJAKAZI, Acting
        Commissioner, Social Security Administration,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Lynchburg. Norman K. Moon, Senior District Judge. (6:20-cv-00008-NKM-RSB)


        Submitted: February 22, 2022                                        Decided: March 9, 2022


        Before WILKINSON and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Na’Starja Saunders, Appellant Pro Se. Maija DiDomenico, Assistant Regional Counsel,
        Office of General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
        Pennsylvania, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2153      Doc: 8         Filed: 03/09/2022     Pg: 2 of 3




        PER CURIAM:

               Na’Starja Saunders appeals the district court’s order accepting the recommendation

        of the magistrate judge and upholding the Administrative Law Judge’s (ALJ) decision to

        terminate Saunders’s supplemental security income benefits.           “In social security

        proceedings, a court of appeals applies the same standard of review as does the district

        court. That is, a reviewing court must uphold the determination when an ALJ has applied

        correct legal standards and the ALJ’s factual findings are supported by substantial

        evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation

        and internal quotation marks omitted). “Substantial evidence is that which a reasonable

        mind might accept as adequate to support a conclusion. It consists of more than a mere

        scintilla of evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d

        204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted). “In reviewing for

        substantial evidence, we do not undertake to reweigh conflicting evidence, make credibility

        determinations, or substitute our judgment for that of the ALJ. Where conflicting evidence

        allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

        for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

        (brackets, citation, and internal quotation marks omitted).

               We have reviewed the record and perceive no reversible error. The ALJ applied the

        correct legal standards, and the ALJ’s factual findings are supported by substantial

        evidence. Accordingly, we affirm the district court’s judgment upholding the termination

        of benefits. Saunders v. Comm’r Soc. Sec., No. 6:20-cv-00008-NKM-RSB (W.D. Va.

        Sept. 30, 2021). We dispense with oral argument because the facts and legal contentions

                                                     2
USCA4 Appeal: 21-2153         Doc: 8     Filed: 03/09/2022     Pg: 3 of 3




        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    3